Citation Nr: 0206022	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922.  The veteran's December 
1999 telephone inquiry was accepted as her notice of 
disagreement (NOD), initiating this appeal.  A May 2001 
statement of the case was sent to the veteran, and she filed 
an August 2001 VA Form 9 substantive appeal, perfecting her 
appeal.  

The veteran sat for a videohearing with the undersigned 
Member of the Board February 2002. 


FINDINGS OF FACT

1.  In a June 1981 decision, the veteran was granted service 
connection for Laminectomy/Discectomy, L4-5 with neuralgia, a 
disorder of the left thigh, hiatal hernia, headaches, and the 
residuals of a tonsillectomy.  The veteran was notified of 
this decision by way of a letter dated June 5, 1981.  This is 
the only rating action that granted service connection for 
the veteran's disabilities. 

2.  The veteran did not file an application for RH insurance 
until 1994.  That application was disapproved in a March 1994 
decision on the basis that it was untimely.  The veteran did 
not appeal.  The veteran filed another application for RH 
Insurance in October 1998. 

3.  The veteran was not shown to be mentally incompetent 
during her only period of eligibility for the RH insurance.

4.  The number of debits assigned for the veteran's build, 
chronic depression, cystitis, and tenosynovitis total 535.  
The veteran was not in good health, as defined by the 
applicable VA criteria.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 8.0 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. 
§ 5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. 
§ 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that VA has  fully complied with the provisions of 
the VCAA.  The Board finds that the issue of entitlement to 
eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a) can be addressed at this time.  
The file contains records from the veteran's period of 
service and numerous records of post service medical 
treatment.  While the veteran submitted additional releases 
to obtain medical records following the video hearing in 
February 2002, records from these physicians are already of 
record.  There is no indication of the existence of any 
outstanding Federal government or other record that could 
substantiate her claim.

In addition, the appellant was provided copies of rating 
decisions explaining why the claim for eligibility for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a) was denied.  Furthermore, through the various 
letters of correspondence from VA and the May 2001 SOC the 
appellant has been advised of the laws and regulations 
eligibility for Service Disabled Veterans' (RH) Insurance, as 
well as the fact that specific medical evidence regarding 
incapacity would be necessary to circumvent the fatal fact 
that her applications for RH Insurance were not timely filed.  
These communications clearly explain the appellant's rights 
and responsibilities, inform her of the laws and regulations 
involved in her claim, and advise her of the evidence needed 
to substantiate her claim.

There is no indication that there is any existing evidence 
that could substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  Accordingly, in light 
of all of these considerations, the Board finds that it is 
not prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  Law

Under the current provisions of 38 U.S.C.A. § 1922, a veteran 
may be entitled to RH insurance when it is determined that 
she has a compensable service-connected disability and she 
applies in writing for such insurance within two years of the 
date service connection was granted.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 2000) (Public Law 102-86, § 201(a)(1) 
changed the one-year application period to two years 
effective September 1, 1991).  The provisions allow for 
applications for RH insurance to be accepted more than two 
years after service connection is granted, but only in 
situations where the veteran is found to be mentally 
incompetent.  See 38 U.S.C.A. § 1922(a) and 38 U.S.C.A. § 
1922(b)(1)(A-C).    

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service connected 
disabilities.  The law requires the Secretary to establish 
"standards of good health" to determine if "the applicant 
is, from clinical or other evidence, free from disease, 
injury, abnormality, infirmity, or residual of disease or 
injury to a degree that would tend to weaken or impair the 
normal functions of the mind or body or to shorten life."  
38 U.S.C.A. § 1922 (West 1991 & Supp. 2000); 38 C.F.R. § 8.0 
(2001).  In response, the Secretary has promulgated Veterans 
Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures (M29-1), which contains guidelines 
for evaluating applications for the various insurance 
programs administered by the VA.  

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  To determine if the 
veteran meets this standard, debits are assigned for her 
build and non service-connected disabilities.  Mortality 
debits for existing impairments are added and credits for 
favorable features are subtracted.  The total of these 
numerically expressed debits and credits is the mortality 
ratio of the risk.  For the purpose of meeting good health 
requirements a rating of 300 or less is necessary.  M29-1, 
Part V, Chapter 1, Paragraph 1.12d(1). 

According to the M29-1 manual, a baseline rating of 100 is 
assigned for a veteran of average weight and height's age and 
build.  A veteran at age 49, height 5'8", who weighs 190 
pounds is assigned 125 debits.  (M29-1, Part Veteran, Build)  
A veteran who has a marked depressive neurosis that is 
chronic is assigned 300 debits.  (M29-1, Part Veteran, 
Chapter 2, Neuroses)  A veteran who has chronic cystitis will 
be assigned 55 debits.  (M29-1, Part Veteran, Chapter 2, 
Cystitis)  A veteran who has tenosynovitis is assigned 55 
debits.  (M29-1, Part Veteran, Chapter 2, Synovitis)


III.  Analysis

As stated above, the law provides that a veteran is eligible 
for Service Disabled Veterans' (RH) Insurance under 
38 U.S.C.A. § 1922 when she has submitted a timely 
application (or one deemed timely) and she is in "good 
health," excepting any service connected disabilities.  As 
will be explained below, it does not appear that the veteran 
has met either of these qualifications.   

As an initial matter, the Board finds that veteran's January 
1994 and October 1998 applications for RH insurance are 
untimely.  She was awarded service connection for her only 
service-connected disorders in June 1981.  Her applications 
were clearly filed well after the period of eligibility 
following her compensable award of service connection for 
medical disabilities.  

The veteran contends that despite her late applications, she 
remains entitled to RH insurance because she was mentally 
incompetent during the period of eligibility.  The file 
contains numerous records of medical treatment for physical 
and psychiatric problems since separation from service in 
1979.  Furthermore, at her recent hearing, the veteran 
testified that she was treated by Dr. P. and Dr. B at Wilford 
Hall for psychiatric problems that rendered her mentally 
incompetent during her period of eligibility for RH 
insurance.  In 2002, the veteran submitted additional medical 
records, some of which show treatment for psychiatric 
problems during her period of eligibility for RH insurance.      

The Board agrees that the provisions do allow for the 
acceptance of an application for RH insurance more than two 
years after service connection is granted, but only when the 
veteran is found to be mentally incompetent during the period 
of eligibility.  See 38 U.S.C.A. § 1922(a) and 38 U.S.C.A. § 
1922(b)(1)(A-C).  Here, however, the veteran has not been 
found to be mentally incompetent during the period of 
eligibility.  The Board has carefully reviewed the medical 
records previously on file, as well as those recently 
submitted.  While the records do show that the veteran had 
some degree of disability from psychiatric impairment during 
her period of eligibility, no specific record indicates that 
she was mentally incompetent at this time.  Furthermore, the 
records in their entirety do not show that mental 
incompetence prevented the veteran from submitting a timely 
application in the years following the grant of service 
connection in 1981.  

Even assuming, arguendo, that the veteran was found to be 
mentally incompetent during the period of eligibility, and 
that such mental disability excused her late application for 
RH insurance, the Board finds that the veteran's application 
would still have to be denied as she did not meet the second 
prong of the criteria needed to be eligible since she was not 
in "good health," excepting any service connected 
disabilities. 

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for her 
build and non service-connected disabilities.  A May 2001 
underwriting numerical rating worksheet indicated that the 
veteran was assigned 125 debits for her build (190 pounds at 
5'8" and age 49); 55 debits for her urinary condition 
(cystitis); 300 debits for her psychiatric disorder 
identified as chronic adjustment disorder and major 
depression; and 55 debits for her tenosynovitis. 

Looking only at these nonservice-connected disorders clearly 
established by the uncontroverted medical evidence, the 
veteran's mortality ratio of risk is at least 535, well in 
excess of 300, prohibiting a finding of "good health."  
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures.  As such, the veteran's application 
must be rejected due to ineligibility under 38 U.S.C.A. 
§ 1922.  

In conclusion, the Board finds that the veteran's 
applications for RH insurance were untimely and, furthermore, 
that application of the guidelines established by the 
Secretary results in a clear finding that the veteran is not 
in "good health" as defined by the insurance regulations.  
The Board is clearly bound by the laws as enacted by Congress 
and its own controlling regulations.  Based on an application 
of the relevant laws and regulations to the facts of this 
case, it is clear that the appellant does not meet the 
statutory and regulatory criteria for eligibility for Service 
Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  In a case where the laws and regulations, and not 
the evidence, are dispositive of the issue before the Board, 
the claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that 
the instant appeal presents such a case, and accordingly, it 
has no legal recourse but to deny the appellant's claim for 
eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).


ORDER

As the veteran has not submitted a timely application and 
does not meet the statutory requirements for RH insurance 
under 38 U.S.C.A. § 1922, the appeal is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

